Case 4:21-cv-10028-JEM Document 1 Entered on FLSD Docket 02/23/2021 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  KEY WEST DIVISION

                                         IN ADMIRALTY

   WANESHA WRIGHT, individually,
   MELINDA SMITH, her wife,

          Plaintiffs,                                   CASE NO.:      21-cv-10028
   v.

   KEY WEST JETSKI, INC, a Florida
   corporation, SUNSET WATERSPORTS, INC.,
   a Florida corporation, and CONNOR
   KWASNIEWSKI, individually,

         Defendants.
   __________________________________/

                                    NOTICE OF REMOVAL
          Pursuant to 28 U.S.C. §§ 1333, 1441(a) and 1446, Defendants, KEY WEST JETSKI,

   INC., a Florida Corporation, and CONNOR KWANIEWSKI, a Florida resident, by and

   through their undersigned counsel, file this Notice of Removal of this case from the Sixteenth

   Judicial Circuit, in and for Monroe County, Florida to the United States District Court for the

   Southern District of Florida, Key West Division. In support of this Notice of Removal,

   Defendants state as follows:

               CASE BACKGROUND AND FOUNDATION FOR REMOVAL

          1.      On or about January 20, 2021, Plaintiffs, WANESHA WRIGHT and

   MELINDA SMITH, residents of Georgia against the Defendants, KEY WEST JETSKI, INC,

   a Florida corporation, SUNSET WATERSPORTS, INC., a Florida corporation, and CONNOR

   KWASNIEWSKI, a resident of Florida.
Case 4:21-cv-10028-JEM Document 1 Entered on FLSD Docket 02/23/2021 Page 2 of 5




          2.      Plaintiffs’ Complaint (“Complaint”) seeks a judgment against Defendants for

   damages allegedly arising from an injury sustained during the course of a jet ski rental and tour

   of the navigable waters in or around Key West, Florida on June 28, 2020.

          3.      Plaintiffs delivered a Summons to the Defendant, CONNOR KWANIEWSKI,

   on February 3, 2021. True and correct copies of all pleadings filed in the action are attached as

   Exhibit “A” and incorporated by reference.

          4.      Defendants first obtained receipt of this lawsuit on February 3, 2021. As such,

   this Notice of Removal is timely filed. See 28 U.S.C. § 1446(b).

          5.      This Court could have had original jurisdiction over this matter pursuant to 28

   U.S.C. §§ 1332 and 1333. Further, this matter is one that may be removed to this Court pursuant

   to 28 U.S.C. § 1441 because it is a civil action that is between citizens of different states and

   in which the amount in controversy exceeds $75,000, exclusive of interest and costs.

          6.      Venue is proper in this Court because the State Court Action is pending in

   Monroe County, Florida. See 28 U.S.C. § 1441(a).

                         COMPLETE DIVERSITY OF CITIZENSHIP

          5.      There is complete diversity of citizenship between the parties. 28 U.S.C.

   §1332(a)(2).

                  a. Plaintiffs. Plaintiff are alleged to be residents of Georgia.

                  b. Defendants. Defendant, KEY WEST JETSKI, INC., is a Florida

                      corporation with its principal place of business in Key West, Florida.

                      Defendant, SUNSET WATERSPORTS, INC., is a Florida corporation with

                      its principal place of business in Key West, Florida. CONNOR

                      KWASNIEWSKI is a resident of Florida.
Case 4:21-cv-10028-JEM Document 1 Entered on FLSD Docket 02/23/2021 Page 3 of 5




                      AMOUNT IN CONTROVERSY EXCEEDS $75,000

          6.       Plaintiffs quantify the amount of damages they seeks to recover in this case as

   in excess of $100,000.00, as indicated on their Civil Cover Sheet that was served with his

   Summons and Complaint. See Exhibit A.

          7.       Given the complete diversity of the parties and an amount in controversy in

   excess of $75,000, this Court has jurisdiction over the causes of action and claims asserted in

   the State Court Action pursuant to 28 U.S.C. § 1332, and this action properly is removable

   pursuant to 28 U.S.C. § 1441(b).

                       ADMIRALTY AND MARITIME JURISDICTION

          8.       This Court additionally has original Admiralty and Maritime Jurisdiction over

   this claim under 28 U.S.C. § 1333 and it is governed by federal admiralty law.

          9.       Admiralty jurisdiction is evoked if the alleged tort occurs on a vessel in

   navigable waters, and the actions giving rise to the alleged tort have the potential to disrupt

   maritime commerce and bear a significant relationship to traditional maritime activity. Sisson

   v. Ruby, 497 U.S. 358, 364–66 (1990).

          10.      In the instant case, all of Plaintiffs’ claims arise from the alleged injury of

   Plaintiff WANESHA WRIGHT that occurred while the Plaintiffs were operating a rental jet

   ski on navigable waters. See Plaintiffs’ Complaint ¶ 19.

             11.   Accordingly, this action is also properly removable pursuant to 28 U.S.C. §

   1441(a) based on this Court’s original admiralty and maritime jurisdiction.

                                          CONCLUSION

          12.      Defendants are entitled to remove this case to this Court pursuant to 28 U.S.C.

   §1441 based on this Court’s diversity jurisdiction over Plaintiffs’ claim pursuant to 28 U.S.C.

   §1332(a)(2) and this Court’s admiralty jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C.

   § 1333.
Case 4:21-cv-10028-JEM Document 1 Entered on FLSD Docket 02/23/2021 Page 4 of 5




          WHEREFORE,         Defendants     KEY   WEST      JETSKI,      INC.   and   CONNOR

   KWASNIEWSKI request that the action now pending before the State of Florida’s Sixteenth

   Judicial Circuit in Monroe County be removed to this Court.



   Dated this 23rd day of February, 2021.

                                               Respectfully submitted,

                                                      Campbell Johnston Clark, LLP
                                                      2600 Douglas Road
                                                      Suite 508
                                                      Coral Gables, FL 33134
                                                      Tel. : 786-204-3784
                                                      Email: neil@cjclaw.com
                                                      Email: chase@cjclaw.com
                                                      Email: cindy@cjclaw.com

                                                      By:     _/s/ Neil Bayer_
                                                              Neil Bayer, Esq.
                                                              Fla. Bar No.: 615684

                                                      By:     _/s/ Chase Alexandra Jansson
                                                              Chase Alexandra Jansson, Esq.
                                                              Fla. Bar No.: 1002265




                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on this 23rd day of February 2021, the foregoing

   document was served via electronic filing upon:

   Justin B. Shapiro, Esquire
   Email: shapiro@leesfield.com
   Adam Rose, Esquire
   Email: rose@leesfield.com
   LEESFIELD SCOLARO, P.A.
   2350 South Dixie Highway
   Miami, Florida 33133
   Telephone: 305-854-4900
   Facsimile: 305-854-8266
   Attorneys for the Plaintiffs
Case 4:21-cv-10028-JEM Document 1 Entered on FLSD Docket 02/23/2021 Page 5 of 5




                                   Campbell Johnston Clark, LLP
                                   2600 Douglas Road
                                   Suite 508
                                   Coral Gables, FL 33134
                                   Tel. : 786-204-3784
                                   Email: neil@cjclaw.com
                                   Email: chase@cjclaw.com
                                   Email: cindy@cjclaw.com

                                   By:   ____/s/ Neil Bayer_
                                         Neil Bayer, Esq.
                                         Fla. Bar No.: 615684

                                   By:   ___/s/ Chase Alexandra Jansson

                                         Chase Alexandra Jansson, Esq.
                                         Fla. Bar No.: 1002265
